DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because of the following reasons: 
Reference character “25” has been used to designate both a curved element (Page 7 lines 16-17) and a curved track member (Page 7 line 22). 
Reference character “8” has been used to designate both second sensors (Page 8 line 28) and a two blower (Page 8 line 30). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites “means for carrying out a reciprocating movement of the plunger”, Page 4 of the specification explains “the reciprocating movement is directed by guidance of the curved element in the manner of a cam guide in the working segment”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the pitting process".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 12 recites the limitation “measurement-technically monitoring each cup”. It is unclear what this limitation entails, as “measurement-technically monitoring” is an unclear phrase. 
Claim 14 recites the limitation "measurement technology".  It is unclear if this is regarding the same measurement the same as “measurement-technically monitoring” as recited in claim 12. 
Claims 13 and 15 are rejected as they are dependent upon a previously rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Payne (US 3910416) in view of Larsen (US 2012/0070555) and in view of Scott (US 1329023). 
Regarding claim 1, Payne (US 3910416) teaches a machine for pitting fruit (Col. 1 lines 6-9) with a plurality of plungers (Fig. 1 #16, 18 “pitting heads”) and a plurality of receiving elements (Fig. 1 #20 “cup”) for the fruit to be pitted (Col. 2 lines 34-38), each receiving element (Fig. 1 #20 “cup”) having a single fruit receiving cup (Col. 2 lines 33-35) with a passage opening (Fig. 3 #22 “slits”) for the pit to be pushed out of the fruit (Col. 2 lines 35-40), the receiving elements (Fig. 1 #20 “cup”) guided on a circulating receiving element track (Fig. 1 #10 “conveyor belt”) and the plungers (Fig. 1 #16, 18 “pitting heads”) guided on a plunger track (Fig. 1 #14 “pitting assembly”) along a working segment (Fig. 1 position of #14 “pitting assembly” above #10 “conveyor belt”) in parallel and in synchronism with one another along the working segment (Fig. 1 #14 parallel to #10; Col. 2 lines 50-54), wherein means for carrying out a reciprocating movement (Col. 5 line 65-Col. 6 line 1) of the plunger (Fig. 1 #16, 18 “pitting heads”) relative to the cups (Fig. 1 #20 “cup”) are provided, and wherein upstream of the working segment (Fig. 1 position of #14 “pitting assembly” above #10 “conveyor belt”) first sensors (Fig. 1 #34, 36, 38 “photocells”) are provided for detection of cups (Fig. 1 #20 “cup”) not occupied with fruits (Col. 3 line 62-Col. 4 line 3).
Payne (US 3910416) lacks teaching the plungers guided on a circulating plunger track, the reciprocating movement being directed by guidance of a curved element in the manner of a cam guide in the working segment, and additionally lacks teaching first sensors provided for detection of cups double occupied with fruits.
Larsen (US 2012/0070555) teaches a machine for pitting fruit (Paragraph 0001 lines 1-3) wherein upstream a working segment (Fig. 2 #110 “pitting section”), first sensors (Fig. 1 #108 “detector”) are provided for detection of cups (Fig. 1 #106 “wells”) double occupied with fruits (Paragraph 0027 lines 1-5). Larsen explains that singularizing the fruit results in fewer pits per unit amount of pitted fruit pieces, faster processing of fruit pieces and reduction in the amount of manual labor (Paragraph 0026 lines 11-17). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Payne (US 3910416) to include a first sensor for detection of cups which are double occupied with fruits as taught by Larsen (US 2012/0070555) in order to provide a faster and more efficient system for pitting fruit.  
Scott (US 1329023) teaches a machine for pitting fruit (Page 1 lines 9-13) wherein plungers (Fig. 1 #38 “pitter”) are guided on a circulating plunger track (Fig. 1 track of #23 “upper prune holder section”) along a working segment (Fig. 1 segment where track of #23 meets with track of #9),  and the reciprocating movement of the plunger (Fig. 1 #38 “pitter”) being directed by guidance of a curved element in the manner of a cam guide (Fig. 2 #44 “cam groove”) in the working segment. Scott explains that the curved elements carry the plungers around the plunger track to mechanically control the motion of the plungers as they travel around the plunger track (Page 1 lines 83-100). Additionally, Scott explains that through using receiving elements guided on a circulating track and plungers guided on a circulating track in this arrangement, the machine may pit fruit continuously and rapidly for an indefinite period of time (Page 1 lines 9-13). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Payne (US 3910416) to include plungers guided on a circulating plunger track, wherein the reciprocating movement of the plunger is directed by guidance of a curved element in the manner of a cam guide as taught by Scott (US 1329023) in order to control the motion of the plungers as they are guided on a circulating track to continuously and rapidly pit fruit.
Regarding claim 2, Payne (US 3910416) teaches a machine for pitting fruit wherein second sensors (Fig. 1 #50 “transducers”) are provided below the working segment (Fig. 1 position of #14 “pitting assembly” above #10 “conveyor belt”) which detect the exit of the pit (Col. 3 lines 1-16). 
Regarding claim 3, Payne (US 3910416) teaches a machine for pitting fruit wherein as first (Fig. 1 #34, 36, 38 “photocells”) or second sensors (Fig. 1 #50 “transducers”) an optical (Col. 3 lines 62-67), acoustic (Col. 3 lines 11-16), magnetic detector and/or detector using strain gauges are provided. 
Regarding claim 4, Payne (US 3910416) teaches a machine for pitting fruit wherein below the passage opening (Fig. 3 #22 “slits”) on the cup (Fig. 1 #20 “cup”) an elastic sleeve (Fig. 1 #12 “rubber cup bars”) is provided through which the pit to be removed from the fruit by means of the plunger (Fig. 1 #16, 18 “pitting heads”) can be pressed (Col. 3 lines 33-40). 
Regarding claim 5, Payne (US 3910416) teaches a machine for pitting fruit wherein marks, magnetizations or strain gages (Fig. 1 #50 “electromechanical transducers”) arranged below the elastic sleeve (Fig. 1 #12 “rubber cup bars”), with the aid of which a pit exit can be detected (Col. 3 lines 1-12).
Payne lacks teaching marks, magnetizations or strain gages arranged on the elastic sleeve. 
Larsen (US 2012/0070555) teaches a machine for pitting fruit (Paragraph 0001 lines 1-3) wherein detectors are arranged on the elastic sleeve (Fig. 6 #312 “pitting needle passage”), with the aid of which a pit exit can be detected (Paragraph 0051 lines 4-11). Larsen explains that detectors located on the elastic sleeve provide a more accurate detection of pits or pit material (Paragraph 0051 lines 4-8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Payne (US 3910416) to include marks, magnetizations or strain gages arranged on the elastic sleeve as taught by Larsen (US 2012/0070555) in order to more accurately detect the presence of pit or pit material.
Regarding claim 6, Payne (US 3910416) teaches a machine for pitting fruit wherein downstream of the working segment (Fig. 1 position of #14 “pitting assembly” above #10 “conveyor belt”) a checking device (Col. 3 lines 36-40) is arranged for sorting out defective pitted fruits (Col. 3 lines 36-48) prior to an output of the pitted fruits for further processing (Col. 3 lines 48-50). 
Regarding claim 7, Payne (US 3910416) teaches a machine for pitting fruit wherein the checking device is a second blower device (Fig. 1 #66, 68 “air cylinders”) which ejects a defective pitted fruit (Col. 3 lines 36-48) detected by the second sensors (Fig. 1 #50 “transducers”; Col. 5 lines 4-5) into a sorting container (Fig. 1 #72 “reject bin”) arranged laterally to the transport direction (Fig. 1 #72 arranged lateral to #26 which contains fruit falling normally off #10) on the receiving element track (Fig. 1 #10 “conveyor belt”). 
Regarding claim 8, Payne (US 3910416) lacks teaching a machine for pitting fruit wherein a checking device is provided upstream of the working segment and downstream of the first sensors for sorting out fruits incorrectly supplied to the receiving elements.
Larsen (US 2012/0070555) teaches a machine for pitting fruit (Paragraph 0001 lines 1-3) wherein a checking device (Paragraph 0027 lines 10-14) is provided upstream the working segment (Fig. 2 #110 “pitting section”) and downstream of the first sensors (Fig. 1 #108 “detector”) for sorting out fruits incorrectly supplied to the receiving elements (Fig. 1 #106 “wells”). As stated previously, Larsen explains that singularizing the fruit results in fewer pits per unit amount of pitted fruit pieces, faster processing of fruit pieces and reduction in the amount of manual labor (Paragraph 0026 lines 11-17). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Payne (US 3910416) to include a checking device upstream the working segment and downstream the first sensors for sorting out fruits incorrectly supplied as taught by Larsen (US 2012/0070555) in order to provide a faster and more efficient system for pitting fruit. 
Regarding claim 9, Payne (US 3910416) lacks teaching a machine for pitting fruit wherein the checking device is a first blower device which blows out a fruit or fruits, detected with the first sensors  to have been erroneously fed to a receiving element, into a sorting container arranged on the receiving element track and adjacent in a transport direction, before the pitting process begins.
Larsen (US 2012/0070555) teaches a machine for pitting fruit (Paragraph 0001 lines 1-3) wherein the checking device (Paragraph 0027 lines 10-14) is an ejector (Paragraph 0027 lines 13-14) which removes a fruit or fruits, detected with the first sensors (Fig. 1 #108 “detector”) to have been erroneously fed to a receiving element (Fig. 1 #106 “wells”), before the pitting process begins (Paragraph 0027 lines 10-16). Larsen does not provide details regarding this ejector, however provides details for a later ejector (Fig. 2 #142), which is a first blower device (Paragraph 0033 lines 1-5 “pneumatic ejectors”), which blows fruit into a sorting container (Fig. 2 #146) arranged on the receiving element track (Fig. 2 #104 “conveyor”) and adjacent in a transport direction (Fig. 1 #146 located adjacent #104). It would be reasonably understood that the details of each ejector taught by Larsen would be the same. As stated previously, Larsen explains that singularizing the fruit results in fewer pits per unit amount of pitted fruit pieces, faster processing of fruit pieces and reduction in the amount of manual labor (Paragraph 0026 lines 11-17). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Payne (US 3910416) to include a checking device which is a first blower device, to blow out fruit which has been erroneously fed to a receiving element, into a sorting container as taught by Larsen (US 2012/0070555) in order to provide a faster and more efficient system for pitting fruit. 
Regarding claim 10, Payne (US 3910416) teaches a machine for pitting fruit wherein on the plunger track (Fig. 1 #14 “pitting assembly”), a plunger holder (Fig. 1 where each plunger #16, 18 is held by #14) is provided for each plunger (Fig. 1 #16, 18 “pitting heads”), wherein the reciprocating movement of the plunger (Fig. 1 #16, 18 “pitting heads”) slidably supported by the plunger holder (23).
Payne lacks teaching a curved element provided on the plunger track, wherein the reciprocating movement of the plunger is controlled by the curved element. 
Scott (US 1329023) teaches a machine for pitting fruit (Page 1 lines 9-13) wherein on the plunger track (Fig. 1 track of #23 “upper prune holder section”), a curved element (Fig. 2 #44 “cam groove”) is provided and wherein the reciprocating movement of the plunger (Fig. 1 #38 “pitter”) slidably supported by the plunger holder (Fig. 8 #65 “guideway”) is controlled by the curved element (Page 1 lines 83-97). Scott explains that the curved elements carry the plungers around the plunger track to mechanically control the motion of the plungers as they travel around the plunger track (Page 1 lines 83-100). As mentioned previously, Scott explains that through using receiving elements guided on a circulating track and plungers guided on a circulating track in this arrangement, the machine may pit fruit continuously and rapidly for an indefinite period of time (Page 1 lines 9-13). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Payne (US 3910416) to include a curved element provided on the plunger track, wherein the reciprocating movement of the plunger is controlled by the curved element as taught by Scott (US 1329023) in order to control the motion of the plungers as they are guided on a circulating track in order to continuously and rapidly pit the fruits. 
Regarding claim 11, Payne (US 3910416) teaches a machine for pitting fruit wherein a sleeve (Fig. 3, opening in #12 below #20) is provided under each plunger holder (Fig. 1 where each plunger #16, 18 is held by #14), which sleeve sits on the fruit during the reciprocating movement of the plunger (Col. 2 lines 35-39) and after pitting holds back the fruit in the cup (Col. 2 lines 41-43). 
Regarding claim 12, Payne (US 3910416) teaches a method for pitting fruits with a plurality of plungers (Fig. 1 #16, 18 “pitting heads”) and a plurality of receiving elements (Fig. 1 #20 “cup”) for the fruit to be pitted, each receiving element (Fig. 1 #20 “cup”) having a single fruit receiving cup (Fig. 1 #20 “cup”) with passage opening (Fig. 3 #22 “slits”) for the pit to be pushed out of the fruit (Col. 2 lines 35-40), the receiving elements (Fig. 1 #20 “cup”) guided on a circulating receiving element track (Fig. 1 #10 “conveyor belt”) and the plungers (Fig. 1 #16, 18 “pitting heads”) guided on a circulating plunger track (Fig. 1 #14 “pitting assembly”), guided parallel and synchronous to each other (Fig. 1 #14 parallel to #10; Col. 2 lines 50-54) along a working segment (Fig. 1 position of #14 “pitting assembly” above #10 “conveyor belt”), and carrying out a reciprocating movement (Col. 5 line 65-Col. 6 line 1) of the plungers (Fig. 1 #16, 18 “pitting heads”) relative to the cups (Fig. 1 #20 “cup”) along the working segment (Fig. 1 position of #14 “pitting assembly” above #10 “conveyor belt”), the method comprising measurement-technically monitoring each cup (Col. 1 lines 57-68) upstream of the working segment (Fig. 1 position of #14 “pitting assembly” above #10 “conveyor belt”) as to whether a single fruit or no fruits (Col. 3 line 62-Col. 4 line 3) several fruits are deposited. 
Payne (US 3910416) lacks teaching the plungers guided on a circulating plunger track, and additionally lacks teaching measurement-technically monitoring each cup as to whether a single fruit or several fruits are deposited, and discharging the fruits of each cup with several fruits.
Larsen (US 2012/0070555) teaches a method for pitting fruit (Paragraph 0001 lines 1-3) comprising measurement-technically monitoring (Fig. 1 #108 “detector”) each cup (Fig. 1 #106 “wells”) upstream a working segment (Fig. 2 #110 “pitting section”), as to whether a single fruit or several fruits are deposited (Paragraph 0027 lines 1-5), and discharging the fruits of each cup with several fruits (Paragraph 0027 lines 10-16). Larsen explains that singularizing the fruit results in fewer pits per unit amount of pitted fruit pieces, faster processing of fruit pieces and reduction in the amount of manual labor (Paragraph 0026 lines 11-17). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Payne (US 3910416) to include measurement-technically monitoring each cup as to whether a single fruit or several fruits are deposited, and discharging the fruits of each cup with several fruits as taught by Larsen (US 2012/0070555) in order to provide a faster and more efficient system for pitting fruit.  
Scott (US 1329023) teaches a method for pitting fruit (Page 1 lines 9-13) wherein plungers (Fig. 1 #38 “pitter”) are guided on a circulating plunger track (Fig. 1 track of #23 “upper prune holder section”) along a working segment (Fig. 1 segment where track of #23 meets with track of #9). Scott explains that through using receiving elements guided on a circulating track and plungers guided on a circulating track in this arrangement, the machine may pit fruit continuously and rapidly for an indefinite period of time (Page 1 lines 9-13). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Payne (US 3910416) to include plungers guided on a circulating plunger track as taught by Scott (US 1329023) in order to continuously and rapidly pit fruit.
Regarding claim 13, Payne (US 3910416) lacks teaching a method for pitting fruit wherein after discharging the fruits of a cup with several fruits, this cup is checked upstream of the working segment as to whether the fruit discharge took place and in the event of a faulty discharge a second discharge is made by means of a blast of compressed air.
Larsen (US 2012/0070555) teaches a method for pitting fruit (Paragraph 0001 lines 1-3) comprising wherein after discharging the fruits of a cup with several fruits (Paragraph 0027 lines 10-16), this cup is checked (Paragraph 0027 lines 23-24) upstream of the working segment (Fig. 2 #110 “pitting section”) as to whether the fruit discharge took place (Paragraph 0027 lines 3-5) and in the event of a faulty discharge a second discharge is made by means of a blast of compressed air (Paragraph 0027 lines 12-114). Larsen states that a detector may comprise multiple parts or sections along the conveyor (Paragraph 0027 lines 23-24), and teaches an ejector mechanism which is a blast of compressed air (Paragraph 0033 lines 1-5). As stated previously, Larsen explains that singularizing the fruit results in fewer pits per unit amount of pitted fruit pieces, faster processing of fruit pieces and reduction in the amount of manual labor (Paragraph 0026 lines 11-17). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Payne (US 3910416) to include checking a cup upstream of the working segment, after discharging of the fruits of a cup with several fruits, to check whether the fruit discharge took place as taught by Larsen (US 2012/0070555) in order to ensure that only the cups did not contain more than one piece of fruit, thus providing a faster and more efficient system for pitting fruit.  
Regarding claim 14, Payne (US 3910416) teaches a method for pitting fruit wherein the working segment (Fig. 1 position of #14 “pitting assembly” above #10 “conveyor belt”) is monitored by measurement technology as to exit of a pit under the passage opening (Col. 3 lines 6-12), wherein the fruits  of each cup (Fig. 1 #20 “cup”), from which a pit exit was not detected (Col. 6 lines 14-20), is discharged downstream (Col. 7 lines 8-14) of the working segment (Fig. 1 position of #14 “pitting assembly” above #10 “conveyor belt”). 
Regarding claim 15, Payne (US 3910416) teaches a method for pitting fruit wherein after discharging incorrectly pitted fruits (Col. 7 lines 8-14) the respective cup (Fig. 1 #20 “cup”) is checked (Fig. 1 #28 “brush”) downstream of the working segment (Fig. 1 position of #14 “pitting assembly” above #10 “conveyor belt”) as to whether the fruit discharge was successful (Col. 2 lines 41-43) and in the event of a faulty discharge, a second discharge is made (Col. 2 lines 43-45).
Payne lacks teaching a second discharge made by a blast of compressed air. Payne does however teach a previous discharge made by a blast of compressed air (Fig. 1 #66, 68, Col. 3 lines 36-42). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Payne to include checking a cup after discharging incorrectly pitted fruits as to whether the fruit discharge was successful, and in the event of a faulty discharge, making a second discharge by a blast of compressed air, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378. It has been held that the mere duplication of the parts of an apparatus found in the prior art is not patentably significant unless a new and unexpected result is produced. See MPEP § 2144.04 (VI)(B). In the instant case, the addition of a second discharge made by a blast of compressed air merely repeats the previous discharge made by a blast of compressed air, without providing any new or unexpected functions. Accordingly, these limitations are not patentable over the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./               Examiner, Art Unit 3653                                                          

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653